DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-8 and 10-14 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75. The plurality of steps of claim 1 should be separated by line indentations.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitations “water recovery control device, detection unit, and air-conditioning control device” (see at least claim 1 and 11). The specification fails to provide clear support for each of  said limitations. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:

(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Objections
Claim(s) 1-8 and 10-14 is/are objected to because of the following informalities:  
In the preamble of claim 1, “Method for controlling …” should read “A method for controlling …”.
In the preamble of each of claims 2-8 and 10-13, “Method according to …” should read “A method according to …”.
In the preamble of claim 14,"Assembly for controlling water recovery …” should read "An assembly for controlling water recovery …”.

Appropriate correction is required.

Claim(s) 2-8 and 10-14 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	water recovery control device in at least claim 1.
b.	detection unit in at least claim 1.
d.	air-conditioning control device in at least claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding the limitation “characterized in that target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system are stored in the water recovery control device”, the specification does not provide adequate written description on how this function would be practiced by one of ordinary skills in the art without undue experimentation.

As the manner in which target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system are obtained is not disclosed in the specification, the application does not provide enough supporting details/explanation on how the claimed invention would be practice.  
As the concerns of the examiner regarding the aforementioned claimed limitation is not satisfactorily resolved, doubt are consequently raised with respect to the possession of the claimed invention at the time the application was filed.

Base on the evidence regarding the each of the wands factors listed below, the specification, at the time the invention was made, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention.

	A: Nature of the invention.
The claimed invention requires that the “target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system be stored in the water recovery control device”. One skilled in the art would not ascertain how target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system are obtained. The terms target values for water recovery per time, target values for water recovery per electrical output, and target values for water recovery per mechanical output of the air-conditioning system do not illustrate known values or principles of the general state of the art. The specification is devoid of the values or principles for the ascertaining the scope of the corresponding terms.

	B: The amount of direction provided by the inventor.
The claimed invention requires that the “target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system be stored in the water recovery control device”. As the specification does not provide enough guidance on how to ascertaining the scope of the corresponding terms, one skilled in the art would not be able to practice the claim invention without additional guidance from the inventor.

	C: Existence of working examples.
The existence of working examples illustrating how target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system are obtained or what the aforementioned terms are is lacking. As the specification does not provide enough guidance on how to ascertain the scope of each of the aforementioned claimed terms, additional instruction would be needed in order to provide one skilled in the art with the necessary information to produce a working example.

Similarly to claim 1 above, each of claims 6 and 7 are failing to comply with the enablement requirement; as the specification does not provide sufficient details such that one of ordinary skill in the art would understand how a change in the actual water level is determined on the basis of a driving distance of the motor vehicle; and how the actual water level is measured before and/or during a journey of the motor vehicle. 

Dependent claims 2-8 and 10-14 are rejected under 112(a) for depending upon a claim that fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims call for the limitations “water recovery control device, detection unit, and air-conditioning control device“, (see at least claims 1 and 11), which are indefinite as it is unclear which particular structure the applicant is referring to. The specification is devoid of adequate structures for the respective claimed limitations. In other words, there is no disclosure of any particular structures, either explicitly or inherently, that is used as water recovery control device, detection unit, and air-conditioning control device. Since the specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform each of the claimed functions above, the aforementioned claims are indefinite.

As a note, the specification merely illustrates that “The target values for the water recovery per time and/or the target values for the water recovery per electrical output and/or the target values for the water recovery per mechanical output can be determined experimentally and/or calculated from simulation data from the air-conditioning system”. This statement from the specification is clearly not sufficient evidence to demonstrate what and how, an ordinary skill artisan can derive each of the target values for the water recovery per time, the target values for the water recovery per electrical output, and the target values for the water recovery per mechanical output. 

Claims 1 recite the limitations “target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system are stored in the water recovery control device” (see last paragraph). It is unclear how target values for water recovery per time and/or target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system are obtained to be stored in the water recovery control device when there is no disclosure in the specification of the manner in which the respective values are acquired.

Similar to claim 1 above, each of claims 6 and 7 are indefinite as the specification does not provide sufficient details such that one of ordinary skill in the art would understand how a change in the actual water level is determined on the basis of a driving distance of the motor vehicle; and how the actual water level is measured before and/or during a journey of the motor vehicle. 

The specification merely states that “a change in the actual water level can preferably be determined on the basis of a driving distance of the motor vehicle. If, for example, a certain target water level is specified that should be maintained at all times, it is possible to determine how much water has to be generated at what point in time in order not to fall below, or at least not permanently fall below, the target water level in the water container. Furthermore, an expected water level development over the planned route of the motor vehicle can be determined to make the control of the water level extremely predictive. This makes it possible to control the water recovery in a very precise manner. The actual water level can be measured before and/or during a journey of the motor vehicle. For example, as soon as a planned driving distance is known, for example because it is entered into a navigation device, the actual water level can be measured, and therefore the actual water level can be measured even before the start of the journey of the motor vehicle. During the trip, the actual water level can be measured repeatedly, which means that the actual water level can be measured continuously until the end of the trip, which means that water can be recovered as needed” ([0013-0014]). There is no illustration on how a change in the actual water level is determined on the basis of a driving distance of the motor vehicle; and how the actual water level is measured before and/or during a journey of the motor vehicle. 

Claim 8 calls for the limitation “the detection unit is synchronized with a calendar of a driver of the motor vehicle” which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: the manner in which the detection unit is synchronized with a calendar of a driver is not specified.

Furthermore, it has been held that a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because. Also see 2173.05(b). In the instant case, a calendar of a driver of the motor vehicle is a variable which is making the claim indefinite because the relationship of parts is not based on any known standard; but on a calendar of unspecified build.

Claim 14 calls for the limitations an air-conditioning system, a water container, a detection unit, and a water recovery control device. Claim 14 depends on claim 1, and claim 1 already requires an air-conditioning system, a water container, a detection unit, and a water recovery control device. It is unclear as to how the structures required by claim 14 relates to those of parent claim 1.

Claim 14 also calls for the limitation “at least one parameter value detected in the detection unit can be transmitted and by means of which the air-conditioning system”, which limitation is indefinite as it is unclear if the claim actually requires transmission of the at least one parameter value.

Claim 14 further calls for the limitations “the detection unit” and “the at least one transmitted parameter” (see last 3 lines); which limitations are indefinite as it is unclear which of the multiple previously recited detection units and transmitted parameters the limitations are respectively referring to.

For examination purposes, the structural limitations of claim 14 will be interpreted as being the same as those found in claim 1.

Claim(s) 2-8 and 10-14 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leone (US 10328772 B2).

Regarding claim 1:
Leone, the closest prior art of record, discloses a method for controlling water recovery (via #72) in a motor vehicle #202 (Fig. 1-2), in which method, to recover water in an air-conditioning system #240 of the motor vehicle, air is cooled to a temperature below its dew point (at evaporator #236), and the water precipitating as a result of the cooling is collected in a water container #72, wherein, during water recovery, the air-conditioning system is controlled by means of a water recovery control device #12, wherein, to control the water recovery by means of the water recovery control device, the air-conditioning system is adjusted on the basis of at least one parameter value which is detected by a detection unit (either #65, #66, #67, #298, and temperature sensor in passenger compartment) and transmitted to the water recovery control device (col. 6, L 14-16; and col. 13, L 48 – col. 14, L50).

Regarding claim 2:
Leone further discloses wherein an ambient climate of the motor vehicle detected by the detection unit is used as the parameter value (col. 13, L 48 – col. 14, L50). 

Regarding claim 3:
Leone further discloses wherein a vehicle data set detected by the detection unit is used as the parameter value (col. 6, L 14-16; and col. 13, L 48 – col. 14, L50).

Regarding claim 4:
Leone further discloses wherein the vehicle data set is selected from one or more of the following data: navigation data and/or data about a water level in the water container (col. 6, L 14-16; and col. 13, L 48 – col. 14, L50).
 
Regarding claim 5:
Leone further discloses wherein the detection unit measures an actual water level in the water container and compares the measured actual water level to a target water level (col. 6, L 14-16. Note: employing a water sensor to control the water level inherently implies that there is referenced target value compared to the measured value by the sensor). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dudar (US 20180216319 A1) teaches a method of controlling water recovery using a water level sensor.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763